                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

RODRIGUES JONES,
#121074                                                                     PLAINTIFF

V.                          CASE NO. 3:19-CV-287-LPR-BD

SUSAN COX                                                                 DEFENDANT

                                        ORDER

       Rodrigues Jones, an inmate at the Poinsett County Detention Center, filed this

civil lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Docket entry #2) In

his original complaint, Mr. Jones alleged that Susan Cox failed to provide him adequate

medical treatment while he was confined at the Detention Center. He did not state,

however, any injury he suffered as a result. The Court allowed Mr. Jones to amend his

complaint to add this critical information; and he has now filed his amended complaint.

(#6)

       The allegations in the original and amended complaints adequately state a

deliberate-indifference claim against Defendant Cox. Service is now appropriate.

       The Clerk of Court is directed to prepare a summons for Defendant Cox. The

Marshal is directed to serve a copy of the complaint and the amended complaint, with any

attachments (#2, #6), and a summons for Defendant Cox, without requiring prepayment

of fees and costs or security. Defendant Cox can be served at the Poinsett County

Detention Center, 1500 Justice Drive, Harrisburg, Arkansas 72432.
IT IS SO ORDERED, this 20th day of November, 2019.


                              ____________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 2
